IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 April 8, 2015 Session

    MARK THOMAS WHITTEN v. DANA NICOLE WILLIS WHITTEN

              Direct Appeal from the Circuit Court for Maury County
                      No. 11879    Stella L. Hargrove, Judge


                No. M2014-00645-COA-R3-CV – Filed June 18, 2015


Mother appeals from the trial court’s post-divorce determination that a modification of
the parenting plan to designate Father as the primary residential parent of their children
was in the children’s best interest. Mother contends the trial court erred in considering
statements of the parties’ child made outside of court. Mother also contends the trial
court erred in its application of the best interests factors set forth in Tennessee Code
Annotated section 36-6-106. We affirm the judgment of the trial court.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, J., and KENNY ARMSTRONG, J., joined.

Casey Adam Long and William Thomas Mullican, III, Franklin, Tennessee, for the
appellant, Dana Nicole Willis Whitten.

S. Jason Whatley and George Clark Shifflett, III, Columbia, Tennessee, for the appellee,
Mark Thomas Whitten.

                                       OPINION

                    I.     BACKGROUND AND PROCEDURAL HISTORY

       In September 2007, the Circuit Court of Maury County entered a decree of divorce
ending the marriage of Dana Whitten (“Mother”) and Mark Whitten (“Father”). The
parties had two children during the marriage–a son, born in April 2005 and a daughter,
born in January 2007. At the time of the divorce, Mother was not working, and Father
was employed as a middle school teacher and football and soccer coach. The divorce
decree included a Permanent Parenting Plan that designated Mother primary residential
parent of the children. The plan provided that the children would spend time with Father
on alternating weekends and for two hours on Tuesday and Thursday afternoons. 1
Additionally, the plan provided that, at Father’s discretion, Father’s midweek visitation
could take place in Mother’s residence and, in such instances, Mother would be required
to leave the residence.

        Following the divorce, Mother and the children continued living in what was
formerly the marital home–a three-bedroom house in Columbia. In 2009, the children’s
maternal grandmother moved into the house as well. That same year, Mother was able to
find full-time employment teaching kindergarten and cleaning classrooms at a school in
Spring Hill. In 2012, Mother enrolled both children in private school at the Columbia
Academy. Father opposed Mother’s decision to enroll the children in the school for
doctrinal and educational reasons. Father wrote letters to administrators at the school to
voice his objection and make it clear that he would not be held financially responsible for
tuition. Nevertheless, the children have performed exceedingly well academically. In
addition to school, the children are involved in numerous extracurricular activities. The
parties’ son plays baseball, basketball, football, and soccer, and their daughter
participates in cheerleading and gymnastics.

       Father lived with his parents for a period of time following the divorce. He
continued teaching and, in his spare time, pursued training to become an Evangelical
Episcopal priest. In June 2010, Father married his current wife, Julie Whitten
(“Stepmother”). Like Father, Stepmother had two children from a previous marriage–
sons, who were ages fifteen and twelve at the time of trial. Following his remarriage,
Father’s parents bought him a three-bedroom house on eighteen acres in nearby
Lynnville, and Stepmother moved into the house along with her two sons. In May 2011,
Father and Stepmother had a son together. Stepmother has not worked outside of the
home since that time.

       In February 2012, Father completed his religious training and was ordained as an
Evangelical Episcopal priest. Later that year, Father took a leave of absence from
teaching to pursue starting a church. Unfortunately, the financial strain of Father’s
decision to pursue ministry full-time quickly proved to be too burdensome. By 2013,
Father had fallen behind on his child support obligations and was forced to seek other
employment. In January 2014, he returned to education as a social studies teacher and
soccer coach at the local middle school.

        The relationship between Mother and Father following their divorce has been far
1
 The 2007 Parenting Plan is not in the record before this Court, but this allocation of parenting time is
consistent with the parties’ representations to the trial court.
                                                        2
from amicable. The parties have clashed on issues related to the children almost
continuously since the time of their divorce. In September 2012, their constant bickering
finally made its way into the courts when Mother filed a petition to modify the parenting
plan, in which she raised concerns regarding Stepmother’s involvement in exchanges of
the children. In November 2012, Mother filed an amended petition asserting additional
concerns about Father’s financial support of the children.

       In February 2013, Father filed his own petition to modify the parenting plan in
which he sought to dismiss Mother’s petitions for lack of service and essentially reverse
the parties’ roles under the original parenting plan. Father alleged that Mother interfered
with his visitation time and attempted to alienate him and his family from the children by
making disparaging remarks about them to the children. Father argued that awarding him
primary custody of the children would serve their best interests. Additionally, Father
sought to hold Mother in criminal contempt for numerous alleged violations of the
original parenting plan. Along with his petition, Father submitted a list detailing fifty-
eight alleged violations of the parenting plan Mother had committed since 2007.

       Mother filed an answer to Father’s petition in July 2013. Mother conceded that
notice of her earlier motions had not been properly executed and asserted her claims
through a counter-complaint. In the counter-complaint, Mother sought to modify the
parenting plan to remove the provision allowing Father to exercise visitation at her home.
Mother alleged that the provision was no longer necessary and that Father had routinely
abused it by invading her privacy during the visits. Mother also alleged that Father failed
to pay his share of the children’s expenses and asked that he be required to do so.
Perhaps not surprisingly, Mother also sought to hold Father in criminal contempt for
violating the parenting plan, and her counter-complaint included a lengthy list of his
alleged violations.

       Following a period of discovery, the trial court conducted a hearing over the
course of three days in March and April 2014. On the first day of trial, the parties
mutually agreed to dismiss their respective claims for criminal contempt leaving only
issues related to the modification of the parenting plan before the court. The court heard
testimony from both parties and from various family members and coworkers of each
party.

       It is clear from the record that the animosity between the parties extended to their
respective families following the divorce. The events recounted by the parties at trial
demonstrate how those relationships had further devolved to a point where the families
were almost incapable of civilized discourse. For instance, Mother allowed the children
to attend Father’s and Stepmother’s wedding with the expectation that they would be
returned home at a specific time. When Father’s sister brought the children home two
                                            3
hours later than the specified time, there was a verbal altercation between Mother,
Mother’s mother, and Father’s sister. According to the testimony at trial, Mother told
Father’s sister that she wished someone had respected her enough to let her know the
children would be late, to which Father’s sister responded that Mother did not deserve
respect. Mother’s mother then told Father’s sister that “You’re all (Father’s family)
disgusting.” Though Mother and Father’s sister reconciled in a phone conversation later
that night, the incident sparked a great deal of drama between the families. Shortly
thereafter, Father’s father sent a “nasty” letter to Mother’s mother recounting all of the
ways that he had helped her and Mother financially prior to the parties’ divorce. This led
Stepmother, in an attempt to calm tensions between the families, to send a letter to
Mother expressing her hope for harmony between the two families. The attempt failed,
however, and Mother sent a text message to Stepmother stating that her letter was “crap.”
Mother testified that Stepmother started calling and texting her repeatedly around this
time to the point that Mother blocked her number. In messages introduced at trial,
Stepmother told Mother she was “silly and dramatic” and a “bitter difficult woman.”
About a year later, the parties’ daughter broke her collarbone, and Father’s parents
mailed her a get well card wishing her a speedy recovery and enclosed five dollars for ice
cream. Rather than give the card to the child, Mother returned it to Father’s parents along
with a strongly worded letter indicating that she did not want to receive anything from
them and demanding that they leave her and the children alone. The letter referenced the
night of Father’s wedding to Stepmother, stating in part:

       Also, there should NEVER be any reason, at all, for my children to EVER
       be left in the care of you, your husband, or any other family member for
       that matter!! You proved to me, once again, that I cannot trust anything you
       people say or do! If I had been thinking straight I would have reported you
       for kidnapping! I had NO idea where my children were for over 2 hours and
       that WAS NOT the arrangement that their father and I made!! But you
       decided to take it upon yourself to have control of MY children and change
       what their parents had arranged! That WILL NEVER HAPPEN AGAIN!

Despite Mother’s demand, the children continued to visit Father’s parents during their
weekend visitation with Father. Mother, in time, apparently came to appreciate their
efforts to entertain the children. In December 2013, Mother wrote a note to Father’s
mother praising her for providing a safe and happy place for the children.

        In the meantime, however, animosity between the parties continued to manifest
itself in their interactions with each other. Father introduced extensive notes he had taken
over the years documenting Mother’s hostility towards him. Additionally, Father
recounted numerous specific instances in which Mother yelled at him and degraded him

                                             4
in front of the children.2 In some cases, Father testified, Mother’s actions caused the
children to become upset and start crying. Stepmother testified that on one occasion
Mother got inches from her face during an exchange of the children and yelled at her to
“shut up” and to “learn [her] place.” She testified that Mother then instructed Father not
to bring his wife to visitation again. During her testimony, Mother testified that
Stepmother’s story was a fabrication. Mother testified that Father had yelled at her on
numerous occasions and recounted an incident in which he caused the children to cry by
yelling at her in the parking lot after one of their son’s football games. She recounted
another occasion on which Father instructed her to “shut face” in a text message
conversation.

       Father testified at length that Mother made co-parenting “a very difficult and
stressful process” since the divorce. For example, Father testified that Mother often
would not answer or return his calls to confirm his visitation but would call repeatedly
during his visitation times. Father recounted a specific instance during which Mother
called him repeatedly while he was with the children. Father testified that when he did
not answer the calls, Mother left messages demanding to know where they were and
threatening to call the police if he did not tell her. Father played several of the voicemails
Mother left on his phone for the court.

        Father also recounted instances in which Mother refused to abide by the provisions
of the parenting plan. For example, Father testified that Mother did not allow him to see
their son on his third birthday because it fell on a date that was not part of his regular
visitation. Father testified that when he told Mother that the parenting plan directed the
parties to exercise shared visitation on birthdays, Mother indicated, in rather colorful
terms, that she did not care what the parenting plan said. On another occasion, Father
testified that he blocked Mother’s number on his cell phone after she sent him “a barrage
of derogatory texts.” Father testified that when he arrived at Mother’s house the
following day to exercise his weekend parenting time, Mother refused to let the children
leave with him. Father testified that Mother only relented after he called the police and
an officer threatened to arrest her if she did not allow the children to leave. Father did
testify that on some occasions, when he was unable to exercise his scheduled midweek
visitation due to conflicts, Mother would allow him to make up the visitation on a
different day. However, Father testified that in such instances Mother would refuse to
leave her house or allow Father to leave with the children.

       The parties also presented testimony regarding Father’s suitability to be primary
custodian of the children. Father testified that he and Stepmother had a happy marriage
and that he had a good relationship with her sons. Father testified that the children
2
 Father testified that on various occasions, Mother called him “wicked,” “evil,” “little boy,” “pathetic,”
“psychotic,” “full of crap,” “moron,” “idiot,” “stupid,” and “the most pathetic piece of crap.”
                                                      5
enjoyed participating in various outdoor activities at his house, such as hunting, hiking,
building bonfires, and taking care of animals. Mother testified that she had concerns that
Stepmother’s sons were bullying and poking fun at the parties’ son because of his
nervous tics. Mother testified that when she tried to address the situation with Father, he
told her it was no big deal. Stepmother denied that her sons had ever bullied the child.
Additionally, Stepmother’s oldest son testified that all of the children got along well.

        One incident that received a great deal of attention at trial took place during an art
show at the children’s school. Mother, Father, Stepmother, and Mother’s mother all
witnessed the incident and testified about it at trial. According to the parties, the children
were showing Father their art work when Mother either indicated that it was time for
them to leave or asked to take a picture of the children. In any event, Father responded
by stating that he was not finished talking to the children. From there, the parties’
accounts of the incident vary. Father testified that Mother “jumped out at [him]” and
“started getting angry, pitching a fit, raising her voice.” Father testified that the parties’
son jumped in front of her and said “no mommy, don’t do this here.” 3 Father testified
that Stepmother glanced at Mother with a look of disbelief and Mother “lunged at [her].”
Similarly, Stepmother testified that Mother lunged at her and that the child tried to cover
her mouth and said “no, not here, something to that effect.” Not surprisingly, the
testimony provided by Mother and Mother’s mother regarding the incident differs
somewhat from the accounts provided by Father and Stepmother. Mother’s mother
testified that she witnessed the whole exchange and that Mother did not lunge at
Stepmother. In fact, Mother’s mother testified that there was no communication at all
between Mother and Stepmother during the incident. Finally, Mother testified that when
Father asked for her to wait, she apologized and told him she thought he was finished
looking at the exhibits. Mother testified that when she turned around, Stepmother was
giving her a “dirty look,” and Mother told her not to cause problems. Mother denied that
she ever lunged at Stepmother.

       On April 24, 2014, the trial court entered a written order reflecting its findings and
conclusions. The court expressed concern with the unwillingness of both parties to be
flexible and to respect each other but placed the majority of the blame on Mother. The
court found that Mother was overly protective of the children and interfered with Father’s
parenting time. The court characterized Mother as confrontational and expressed concern
with her temper and volatility. Notably, with regard to the art show incident, the court
found that the testimony of Mother and Mother’s mother was not credible and stated that
the child’s attempt to calm Mother during the incident “speaks volumes.” Citing its
concerns with her temper, the court recommended that Mother seek counseling. The
court found that Father’s home would provide a more normal environment for the
3
 Mother’s counsel objected to the statement of the parties’ son as hearsay, but the trial court allowed it as
falling under the excited utterance hearsay exception.
                                                     6
children. Accordingly, the court concluded that a material change in circumstances had
occurred since the original parenting plan was entered and that modifying the plan to
name Father the primary residential parent would serve the children’s best interests.
Mother timely filed a notice of appeal to this Court.

                                  II. ISSUES PRESENTED

       Mother presents the following issues for our review:

       1. Whether the trial court erred in admitting hearsay testimony attributed to
       the parties’ minor child?

       2. Whether the trial court erred by failing to appropriately apply the factors
       in Tennessee Code Annotated section 36-6-106 in making a comparative
       fitness determination.

                                       III. ANALYSIS

       On appeal, we review the record of the proceedings below de novo with a
presumption that the trial court’s factual findings are correct. Tenn. R. App. P. 13(d).
We will not disturb the trial court’s findings unless the evidence preponderates against
them. Id.; Burden v. Burden, 250 S.W.3d 899, 904 (Tenn. Ct. App. 2007). As to the trial
court’s conclusions on matters of law, however, our review is de novo with no
presumption of correctness. Taylor v. Fezell, 158 S.W.3d 352, 357 (Tenn. 2005).
Finally, because the trial court is in the best position to assess the credibility of the
witnesses, such credibility determinations are entitled to great weight on appeal. Burden,
250 S.W.3d at 905. Mother presents two issues on appeal, and we address each
separately.

                                    Hearsay Testimony

        At trial, Father and Stepmother testified that they heard the parties’ son say “no
mommy, don’t do this here,” during the art show incident. Counsel for Mother objected
to the testimony arguing that it was hearsay, but the trial court overruled the objection. In
its order, the trial court stated that this statement “speaks volumes” about the effect of the
parents’ toxic relationship on the children. Mother contends that the statement was
inadmissible hearsay that influenced the trial court’s ruling. Father contends, among
other things, that the statement was a command, and, therefore, not hearsay because it
was not offered to prove the truth of the matter asserted.

       The Tennessee Rules of Evidence define hearsay as “a statement, other than one
                                              7
made by the declarant while testifying at the trial or hearing, offered in evidence to prove
the truth of the matter asserted.” Tenn. R. Evid. 801(c). As a general rule, a hearsay
statement is not admissible unless it falls under one of the exceptions to the rule against
hearsay. Tenn. R. Evid. 802. A trial court’s determination of whether a statement is
hearsay and whether it is admissible through an exception to the hearsay rule is left the
sound discretion of the trial court. In re Isaiah L., 340 S.W.3d 692, 706 (Tenn. Ct. App.
2010) (citing State v. Stout, 46 S.W.3d 689, 697 (Tenn. 2001)). As such, we will not
reverse the trial court’s ruling absent a showing that this discretion has been abused.
Stout, 46 S.W.3d at 697.

       The trial court ruled that the child’s statement was admissible under the excited
utterances exception to the rule against hearsay, which provides that an otherwise
inadmissible hearsay statement is admissible if shown to be “relating to a startling event
or condition made while the declarant was under the stress of excitement caused by the
event or condition.” See Tenn. R. Evid. 803(2). If we were to determine that the child’s
statement constituted hearsay, we would address Mother’s argument that the events that
transpired immediately before he spoke were not sufficiently startling to warrant
admission of the statement as an excited utterance. However, we agree with Father’s
assertion that the child’s statement was a command, and, therefore, not hearsay.

       “[C]ommands or instructions are not hearsay if they are not offered to prove the
truth of the matter asserted.” State v. Cartmell, No. M2012-01925-CCA-R3-CD, 2014
WL 3056164, at *16 (Tenn. Crim. App. July 7, 2014), perm. app. denied (Tenn. Nov.
20, 2014) (citing State v. Lequire, 634 S.W.2d 608, 612 (Tenn. Crim. App.1981)); see
also State v. Guinn, No. W2013-01436-CCA-R3-CD, 2014 WL 3513000, at *7 (Tenn.
Crim. App. July 15, 2014) (no perm. app. filed); State v. Emesibe, No. M2003-02983-
CCA-R3-CD, 2005 WL 711898, at *10 (Tenn. Crim. App. Mar. 28, 2005), perm. app.
denied (Tenn. Oct. 17, 2005); State v. Payne, No. W2001-00532-CCA-R3-CD, 2002 WL
31624813, at *10 (Tenn. Crim. App. Nov. 20, 2002), perm. app. denied (Tenn. May 19,
2003); State v. Sanford, No. E1999-02089-CCA-R3-CD, 2001 WL 681312, at *6 (Tenn.
Crim. App. June 18, 2001), perm. app. denied (Tenn. Nov. 5, 2001); State v. Mabone,
No. 02C01-9203-CR-00054, 1993 WL 270618, at *1 (Tenn. Crim. App. July 21, 1993),
perm. app. denied (Tenn. Oct. 4, 1993). In State v. Payne, the Court of Criminal
Appeals held that a declarant’s instruction “Derek, don’t shoot. Derek, don’t shoot,” did
not qualify as hearsay because it was not offered to prove the truth of the matter asserted.
Payne, 2002 WL 31624813, at *9. Likewise, in this case, we conclude that the child’s
statement “no mommy, don’t do this here,” does not qualify as hearsay. Therefore,
although the trial court erred in finding the statement admissible under the excited
utterances exception to the rule against hearsay, it did not err in admitting the statement.

       Mother also argues that the trial court erred by admitting Tom Whitten’s testimony
                                             8
that he heard the child say “Grandma you’re ugly.” Once again, Mother contends that the
statement was inadmissible hearsay and that it influenced the trial court’s ruling. This
statement was not offered to prove the truth of the matter asserted. We therefore
conclude that the statement was not hearsay, and the trial court did not err in admitting it.

                                 Modification of Custody

       Next, Mother challenges the trial court’s decision to modify the parties’ parenting
plan to designate Father as the primary residential parent. Mother argues that the trial
court erred in its analysis by failing to consider all of the relevant factors and that
remaining in her custody would serve the children’s best interests. We disagree.

        Trial courts have broad discretion in fashioning child custody and visitation
arrangements that best suit the unique circumstances of each case. Parker v. Parker, 986
S.W.2d 557, 563 (Tenn. 1999). This is because such decisions often hinge on subtle
factors, such as the parents’ demeanor and credibility during the proceedings. Rountree
v. Rountree, 369 S.W.3d 122, 129 (Tenn. Ct. App. 2012). Accordingly, appellate courts
are reluctant to second-guess a trial court’s determinations regarding custody and
visitation. Parker, 986 S.W.2d at 563. We will set aside a trial court’s decision
regarding custody or visitation only when it “falls outside the spectrum of rulings that
might reasonably result from an application of the correct legal standards to the evidence
found in the record.” Robinson v. Robinson, No. M2014-00431-COA-R3-CV, 2015 WL
1259265, at *2 (Tenn. Ct. App. Mar. 16, 2015) (citing Eldridge v. Eldridge, 42 S.W.3d
82, 85 (Tenn. 2001)).

       Although preserving an existing custody arrangement is generally favored, courts
may modify an award of child custody from one parent to the other “when both a material
change of circumstances has occurred and a change of custody is in the child’s best
interests.” Kendrick v. Shoemake, 90 S.W.3d 566, 568 (Tenn. 2002); see also Tenn.
Code Ann. § 36-6-101(a)(2)(B)-(C)(2010). Thus, the trial court’s decision to modify
custody involves a two-part test. As a threshold issue, the trial court must determine
whether there has been a material change in circumstances since the last custody
determination. In re M.J.H., 196 S.W.3d 731, 744 (Tenn. Ct. App. 2005). If a material
change of circumstances has occurred, the court must then proceed to the second step of
the analysis and determine whether the modification sought is in the child’s best interest.
Id.

        Mother does not challenge the trial court’s conclusion that Father established a
material change in circumstances from the entry of the 2007 Plan. She only contends that
the trial court erred in determining that the children’s best interests would be served by
modifying the plan to designate Father as the primary residential parent. We are
                                             9
therefore tasked only with addressing the second step of the modification test in this case.

       As we stated previously, trial courts have a great deal of discretion in making
custody determinations that best suit the unique circumstances of each case. Parker v.
Parker, 986 S.W.2d 557, 563 (Tenn. 1999). However, that discretion is limited to some
degree by the statutory directive that such determinations “shall be made on the basis of
the best interest of the child.” Tenn. Code Ann. § 36-6-106(a). Additionally, Section 36-
6-106 directs the court to consider all relevant factors, including, where applicable, the
following:

                (1) The love, affection and emotional ties existing between the
        parents or caregivers and the child;
                (2) The disposition of the parents or caregivers to provide the child
        with food, clothing, medical care, education and other necessary care and
        the degree to which a parent or caregiver has been the primary caregiver;
                (3) The importance of continuity in the child's life and the length of
        time the child has lived in a stable, satisfactory environment; . . .
                (4) The stability of the family unit of the parents or caregivers;
                (5) The mental and physical health of the parents or caregivers. . . .
                (6) The home, school and community record of the child;
                (7)(A) The reasonable preference of the child, if twelve (12) years of
        age or older;
                (B) The court may hear the preference of a younger child on request.
        The preferences of older children should normally be given greater weight
        than those of younger children;
                (8) Evidence of physical or emotional abuse to the child, to the other
        parent or to any other person; . . .
                (9) The character and behavior of any other person who resides in or
        frequents the home of a parent or caregiver and the person's interactions
        with the child; and
                (10) Each parent’s or caregiver’s past and potential for future
        performance of parenting responsibilities, including the willingness and
        ability of each of the parents and caregivers to facilitate and encourage a
        close and continuing parent-child relationship between the child and both of
        the child’s parents, consistent with the best interest of the child. . . .

Tenn. Code Ann. § 36-6-106(a)(1)-(10)(2013).4


4
 Effective July 1, 2014, the statute was amended to provide a list of fifteen factors for courts to consider
in making a custody determination. Tenn. Code Ann. § 36-6-106 (2014). For purposes of this opinion,
however, we consider the statute as it was written at the time of the hearing in this case.
                                                     10
       Mother argues that the trial court failed to appropriately apply the statutory factors
in making a determination as to the comparative fitness of the parents. Had the court
done so, she argues, those factors would weigh in her favor, and the court would not have
concluded that the children’s best interest would be served by changing custody to
Father.

        We find no evidence in the record to indicate that the trial court abused its
discretion in designating Father as the primary residential parent of the children. Mother
correctly asserts that the trial court did not list and discuss each of the statutory factors.
However, the trial court was not required to do so. See Keisling v. Keisling, 196 S.W.3d
703, 723 (Tenn. Ct. App. 2005) (“[T]he absence of an explicit discussion of each factor
does not mean that they were not considered.”); see also Mueller v. Mueller, No. W2004-
00482-COA-R3-CV, 2004 WL 2609197, at *6 (Tenn. Ct. App. Nov. 17, 2004), perm.
app. denied (Tenn. Mar. 21, 2005); Burnett v. Burnett, No. E2002-01614-COA-R3-CV,
2003 WL 21782290, at *6 (Tenn. Ct. App. July 23, 2003) (no perm. app. filed). The
statute requires the court to consider all of the listed factors that are applicable. However,
the statute does not require the court, in its memorandum opinion or final judgment, to
list each applicable factor along with its conclusion as to how that particular factor
impacted the overall judgment.5

        Though it did not explicitly cite the Section 36-6-106(a) factors in its order, the
trial court referenced several of the statutory factors in its discussion of the children’s
best interests. The court noted that due to the young age of the children, their preferred
custody arrangement was not a relevant factor. The court’s order demonstrates, however,
that other factors were relevant to its decision. As in most cases, some of the relevant
factors weigh equally in favor of both parents while others tend to favor one parent over
the other. For example, the trial court found that the love, affection, and emotional ties
existing between each parent and the children weighs equally in favor of both parents,
while the degree to which one parent has been the primary caregiver weighs in favor of
Mother. A factor that clearly favors Father is his ability to facilitate and encourage a
good relationship between the children and Mother. Though the trial court found fault
with the willingness of both parents to facilitate a good relationship with the other, its
findings reveal that this factor weighed heavily in Father’s favor. The court found that
Mother, among other things, was “unreasonable” and “confrontational.” The court found
that Mother was over-protective of the children, that she overreacted to minor incidents,
and that she interfered with Father’s parenting time. The court found that Mother
attempted to alienate Father’s parents from the children. The court expressed its concern
for Mother’s temper and volatility and recommended she seek counseling. The record
supports these findings by the trial court.
5
 Of course, we strongly encourage trial courts to be as detailed as possible in communicating their
findings and conclusions.
                                                     11
        Mother contends that the trial court failed to consider the importance of continuity
in the children’s lives and the children’s exceptional school records while in her care.
She argues that, if considered, the court certainly would have found that these factors
weighed in her favor. We disagree. The trial court expressly referenced the importance
of continuity in its order and acknowledged that Father intended to enroll the children in
a public school if granted custody. The court found that the children are “flexible,
intelligent, and resilient, and can transition easily from one school to another.” The
record supports the trial court’s finding. In fact, the parties’ son already demonstrated the
ability to successfully transition into a new school when Mother took him out of public
school and enrolled him in private school prior to the 2012-2013 school year.

       Finally, as we noted above, custody decisions often hinge on subtle factors such as
the credibility and demeanor of witnesses. Rountree v. Rountree, 369 S.W.3d 122, 129
(Tenn. Ct. App. 2012). The trial court found that Mother was not a credible witness. We
will not reverse the trial court’s findings based on witness credibility in the absence of
clear and convincing evidence to the contrary. James v. James, 344 S.W.3d 915, 919
(Tenn. Ct. App. 2010). We find no such evidence in this case.

                                     IV. CONCLUSION

        In light of the foregoing, we affirm the trial court’s decision to modify the parties’
parenting plan to designate Father the children’s primary residential parent. Costs of this
appeal are taxed to the appellant, Dana Whitten, and her surety, for which execution may
issue, if necessary.



                                                  _________________________________
                                                  BRANDON O. GIBSON, JUDGE




                                             12